10
                                                                                                                              ns SK. PHK
                                                                                                                                -J?I'--
                                                                                                                         !i-''" ;;"":n.n
                                                                                                            !"20Tqwn6PH2:2


                                 UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF ARIZONA

       In re                                                                  Case No. 19-05377

                                                                              CHAPTER 13 PLAN


      5^: \^^D^^<^                                                            E Original
                                                                              D Amended
                                                                              D Modified
                                                                              D Payments mclude post-petition mortgage payments
                                                                              D Flat Fee/Administrative Expense
                                             Debtor(s)                        D Hourly Fee/Administrative Expense


      ThisPlan" includesthe following(checkall thatare applicable):

            E A limit ontheamountofa securedclaun, whichmayresultin a partialpaymentornopaymentto the secured
                creditor. See Section(C)(5)(b).
            S Avoidance ofa judicial lien or nonpossessory, nonpurchase money security interest. See Section (C)(5)(c).
            D Nonstandard Provisions. See Section (H).

      Your rights may beaffectedby this Plan.Your claim may be reduced, modifiedor eliminated.If you objectto the
      treatment ofyour claim as proposedin this Plan or to any provision ofthis Plan,you must file a written objection
      by the deadlineset forth below. The Bankruptcy Court may confirm this Plan withoutfurther notice if no objection
      is filed and the order is approved by the Trustee. See Bankruptcy Rule 3015 and Local Rule 2084-13.

      This Chapter 13 PlanisproposedbytheaboveDebtor.2 TheDebtorcertifiesthattheinformationcontainedin thisPlanis
      accurate.A creditorwhodisagreeswiththeproposedtreatment ofits debtinthisPlanmusttimely file an objectionto the
      Plan and serve copies on the Debtor, Debtor's attorney (if any), andthe Chapter 13 Trustee not less than 14 days afterthe
      date set for the first meeting ofcreditors, or any continuation of such meeting, or 28 days after service ofthe Plan,
      whichever is later. See Local Rule 2084-9.


      This Plan does not allow claims or alter the need for timely filing any claim. For a creditor to receive a distribution for an
      unsecured claim, the creditor must file a proof of claim with the Court.

      Ifconfirmed,fhePlanwill modifytherights anddutiesofthe Debtorandcreditors, exceptsecuredcreditorswill retaintheir
      liens until the earlier ofpayment ofthe underlying debt or Debtor's discharge under Code § 13283. Ifthe case is dismissed
      or converted to another chapter (for example. Chapter 7) without completion ofthe Plan, each lien shall be retained to the
      extentrecognizedby applicablenonbankruptcy law.



     1 "Plan" includes the original plan andany amended or modified plan.
     2 Ifthis is ajoint case,then"Debtor"meansbothDebtors.
     3 "Code"means the United States Bankruptcy Code, 11 U. S.C. § 101 et. seq.

     Local Form 2084-4 (12/17)                                Chapter 13 Plan                                                      Page 1


         Case 2:19-bk-05377-MCW                   Doc 22 Filed 05/16/19 Entered 05/17/19 12:24:42                             Desc
                                                  Main Document    Page 1 of 10
  Pre-petition defaults will be cured using the interest rate set forth in the Plan or Code § 511, if applicable. Any ongoing
  obligationwill be paidaccordingto the terms ofthe Plan.

       D This is an Amended or Modified Plan.

           The reason(s) why Debtor filed this Amended or Modified Plan:



           Summarize how the Plan varies from the last Plan filed:




  (A) Plan Pa ments and Pro crt to be Submitted to the Trustee.

          Plan payments start on        May 16 , 20 19. The Debtor shall pay the Trustee as follows:

              $            1 .00 each month for month MAY through month SEPT.
              $            1 -00 each month for month OCT through month JAN .
              $            1 -00 eachmonthfor month FEB throughmonth APR.

          Theproposed Plan duration is_36_ months. The applicable commitment period is 36 months.
          See Code § 1325(b)(4). In addition to plan payments and, if applicable, mortgage conduit payments, Debtor will
          submit the followingproperty to the Trustee:




 (B) Trustee's Percenta e Fee. The Trustee shall collect upon receipt a percentage fee from all plan payments (mcluding
     mortgagepayments) andproperty received, notto exceed 10%.

 (C) Administrative Ex enses and All Claims.

     (1) UntiltheCourt confirmsthePlantheTmsteewill makeadequateprotectionpaymentsunder Section(C)(l)(a)
         below,mortgageconduitpaymentsunderSection(C)(l)(b), if applicable,andpayothersumsasorderedbythe
          Court. Other disbursements will be made aflter the Court confirms the Plan. Unless otherwise provided for in
          Section(H) below,disbursementsbytheTrustee shallbepro ratawithinclassesandmadein the followingorder:

          (a) Adequate protection payments to creditors secured by personal property.

              D None. If "None"is checked, the rest ofSection (C)(l)(a) is not to be completed.

              Pursuantto LocalRule 2084-6, the Tmstee isauthorizedto make monthly pre-confirmation adequateprotection
              paymentsto a securedcreditorwithouta Court order,providedthe claimis properly listedon ScheduleD, a
              securedproofofclaim is filedthatmcludes documentationevidencinga perfected security agreement, and
              the Debtor or creditor sends a letter to the Tmstee requesting payment. The Trustee will apply adequate
              protection payments to the creditor's secured claim. After confirmation, adequate protection payments will
              continueuntil theclaimispaidin full, unless the confirmedPlanor a Court order specifiesa different
              treatment. Ifa creditordisagreeswiththe amountoftheproposedadequateprotectionpaymentsorthe Plan
              fails to provide for such payments, the creditor may file an objection to confirmation ofthis Plan and/or file a
              motion pursuantto Code §§ 362 or 363.




Local Form 2084-4 (12/17)                                 Chapter 13 Plan                                                       Page 2

   Case 2:19-bk-05377-MCW                   Doc 22 Filed 05/16/19 Entered 05/17/19 12:24:42                               Desc
                                            Main Document    Page 2 of 10
                                                                                                                   Monthb
                             Creditor                         Property Descriution            Collateral Value
                                                                                                                   Amount

           \jij(L5^            ^<eJ?^c<             Vehicle
                                                                                              &5'1^ ^>t.^

              D Nonstandard Provisions. See Section (H).

          (b) Mortgage Conduit Payments.

              E None.

                    The Tmstee shalldisburseConduitPaymentsto a RealPropertyCreditorwithoutregardto whetherthe
                    Court has confirmed a Plan or the Real Property Creditor has filed a proofofclaim. See Section (C)(4)(c)
                    and Local Rule 2084-4.

      (2) Administrativeexpenses. Code § 507(a)(2).

         (a) Attorney fees. Debtor's attorney hasagreedto:

             D A flat fee of $                   , of which $              waspaidbeforethe filing ofthe case(See LocalRule
                    2084-3);
                    or


             D File a fee application for payment of a reasonable amount of fees. The estimated amount of fees to be
                    paidbytheTrustee,subjectto Courtorder,is$                , ofwhich$                    waspaidbeforethe
                    filing ofthe case.

         (b) AdditionalServices. CounselfortheDebtorhasagreedto chargea flatfeeforthefollowingadditionalservices
             providedtothe Debtor:

             (i)         Before Confirmation:
                         D     Adversaryproceedings $
                         D     Lien Avoidance Actions $
                         D     Preparingandfilingofanymotionto sellproperty $
                         D     Other Flat Fees for                                       $

             (ii)        After Confirmation:
                         D     Preparing and filing ofModified Plan $
                         D     Responding to motion to dismiss and attendance at hearings $
                         D     Defending motion for relieffrom the automatic stay $
                         D     Adversaryproceedings $
                         D     Lien Avoidance Actions $
                         D     Preparing andfilmg ofanymotion to sell property $
                         D     Other Flat Fees for                                       $

             All otheradditionalserviceswillbebilledattherateof$                perhourforattorneytuneand
             $             perhourfor paralegaltime. Counselwill fileandnotice a separatefeeapplication detailingthe
             additionalfeesandcostsrequested. Counselwill include alltime expendedinthecaseintheseparate fee
             application.


Local Form 2084-4 (12/17)                                 Chapter 13 Plan                                                   Page 3

    Case 2:19-bk-05377-MCW                     Doc 22 Filed 05/16/19 Entered 05/17/19 12:24:42                        Desc
                                               Main Document    Page 3 of 10
        (c) Other ProfessionalExpenses:




     (3) LeasesandUnexpiredExecutory Contracts,

        D None. If "None"is checked,therestof Section(C)(3) is not to becompleted.

            Pursuant to Code § 1322(b), the Debtor assumes or rejects the following lease or unexpu-ed executory contract.
            Fora leaseor executorycontractwithsumsowing,the arrearagewill becuredbyperiodicplanpayments.
            Unless the Court orders otherwise,the arrearageamount shall be the amount statedin the creditor's allowed
            proof of claim.

        (a) Assumed.

            No interestwill bepaidon the prepetition arrearageunless otherwisestated in NonstandardProvisions at
            Section (H). A creditor identified in this paragraph may mail to the Debtor all correspondence, notices,
            statements, payment coupons, escrow notices, and default notices concerning any change to the monthly
            paymentor interestrate withoutsuchbeinga violation ofthe automatic stay

                                                                                                 Estimated    Arreara e
                    Creditor                              Property Description                   An-eara e    Through
                                                                                                  Amount        Date
        KNIGHTVEST MANAGEMENT (THE                                                                 $780       November
                                                                                                               1st, 2019




            D Nonstandard Provisions. See Section (H).

        (b) Rejected.


                        Creditor                                          Property Description




            D Nonstandard Provisions. See Section (H).

    (4) Creditors with a Security Interest in Real Property.

        B None. If "None"is checked, the rest ofSection (C)(4) is not to be completed.

       (a) ClaimWholly Unsecured.TheDebtorconsidersanyrealproperty creditorlistedbelowto haveanunsecured
           claim under Code § 506(a) assenior liens are greater in amount thanthe value ofthe real property. Unless
           disallowed or otherwise ordered, eachofthe following shall be classified asa wholly unsecured claim under
           Section(C)(7) below. This provision shallnot alter the status ofa claim otherwise entitledto be classifiedas a
           priority underCode § 507(a)(8).


LocalForm2084-4(12/17)                               Chapter 13 Plan                                                    Page 4


   Case 2:19-bk-05377-MCW               Doc 22 Filed 05/16/19 Entered 05/17/19 12:24:42                            Desc
                                        Main Document    Page 4 of 10
                                                                                                                    Total
                                                                                                                  Amount of
                                                                                                  Value of
                     Creditor                              Property Description                                   Liens with
                                                                                                  Collateral
                                                                                                                    Greater
                                                                                                                   Priori




        (b) No Pre-Petition Mortgage Arrears. To the extent there are no pre-petition arrears, regular post-petition
            mortgagepayments shall be paiddirectly by the Debtorto the securedcreditor.

                                                                                                  Post-Petition Pa mentsb
                       Creditor                              Property Address
                                                                                                            Debtor




        (c) Curing of Default and Maintenanceof Payments. Prepetition arrearages, includingfees andcosts, aswell as
            the regular post-petition payments shall be paid through the Plan by the Tmstee. No interest will be paid on
            the prepetition arrearage unless otherwise stated in Nonstandard Provisions. Unless the Court orders
            otherwise, the arrearage amount shall be the amount stated in the creditor's allowed proof of claim.

            A creditor identified in this paragraph may mail the Debtor all correspondence, notices, statements, payment
            coupons, escrownotices, and defaultnotices concerningany changeto the monthly payment or interest rate
            withoutviolating the automatic stay

                                                                                                      Estimated
                                                                                                                       Interest
                                                                                                      Arreara e
                                                                                      Current                          Rate. if
          Creditor or Pro e       Servicin                                                             Amount
                                                    Property Description              Monthly                       applicable
                      Agent                                                                          Owed and
                                                                                           lent                          [i. e.
                                                                                                     Date Owed
                                                                                                                       HOA's)
                                                                                                       Through




            D Nonstandard Provisions. See Section (H).

    (5) Claims Secured by Personal Property or a Combination of Real and Personal Property.

        D None.If "None"is checked,the restofSection(C)(5) is not to becompleted.

           Claims under paragraphs (a) and(b) that are included in the plan payment will be paid concurrently andpro
           rata.


        (a) UnmodifiedSecuredClaims.

            D None. If "None"is checked, the rest of Section (C)(5)(a) is not to be completed.

LocalForm2084-4 (12/17)                                Chapter 13Plan                                                             Page 5

   Case 2:19-bk-05377-MCW                    Doc 22 Filed 05/16/19 Entered 05/17/19 12:24:42                           Desc
                                             Main Document    Page 5 of 10
             A claim stated in this subparagraph (i. e. 910 claims) will be paid in full under the Plan with interest at the rate
             stated below, which may vary from the contract interest rate. Unless otherwise ordered, the principal amount
             to be paidwill be as statedin the creditor's proofofclaim. The holder ofa claim will retain the lien until the
             earlierofpaymentoftheunderlyingdebtdetermmedundernonbanJanptcylaw or dischargeunderCode
             § 1328, at which time the lien will terminate and shall be released by the creditor. Federal tax liens shall
             continue to attach to property excluded from the bankruptcy estate under Code § 541(c)(2) until the Internal
             Revenue Service is required to release the liens in accordance with nonbankruptcy law.

                                                                                                      Estimated
                                                                                                      Amount to       Pro osed
                        Creditor                                Property Description                  be Paid on       Interest
                                                                                                       Secured           Rate
                                                                                                        Claim
                                                 Vehicle                                                                 0%




             D This debt has nonfiling codebtor(s) other than a spouse.
                   Name(s) of other individual(s) liable:
                   Post-petitionpayments to be madeby: D Tmstee; or
                                                              D Nonfiling codebtor

             D Nonstandard Provisions. See Section (H).

         (b) ModifiedSecuredClaims.

             D None. If "None"is checked, the rest ofSection (C)(5)(b) is not to becompleted.

             Secured creditors listed below shall be paidthe amount shown below as the Amount to be Paid on Secured
             Claim, withsuchamountpaidthroughthePlanpayments.Ifthe Planproposesto paya SecuredClaimless
             thanthe amount asserted in the proofofclaim, then the holder ofthe Secured Claim must file a timely
             objection to the Plan. Ifthe principal amount ofthe creditor's proof of claim is less than the Amount to be Paid
             on Secured Claim, then only the proof ofclaim amount will be paid. If a creditor fails to file a secured claim or
             files a whollyunsecuredclaun, thedebtormaydeletetheproposedpaymentofa securedclaunin theorder
             confirming plan. The holder ofa timely filed secured claim will retam its lien until the earlier ofpayment ofthe
             underlyingdebtdeterminedundernonbankmptcylawor dischargeunderCode § 1328,atwhichtimethe lien
             will termmate and shall be released by the creditor. Any proposed adequate protection payments are provided
             for in Section(C)(l)(a) above.

                                                                                                      Amount to
                                                                                                                      Pro osed
             Creditor and Pro e    Descri tion
                                                         Debt           Value of Collateral and       be Paid on
                                                                                                                       Inten
                                                        Amount            Valuation Method             Secured
                                                                                                                         Rate
                                                                                                        Claim




             n Nonstandard Provisions. See Section (H).



Local Form 2084-4 (12/17)                                  Chapter 13 Plan                                                      Page 6


    Case 2:19-bk-05377-MCW                Doc 22 Filed 05/16/19 Entered 05/17/19 12:24:42                                Desc
                                          Main Document    Page 6 of 10
         (c) Lien Avoidance.

             D None. If "None" is checked, the rest of Section (C)(5)(c) need not be completed.

             The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below
             impair exemptionsto whichthe debtor(s) wouldhavebeen entitled under Code § 522(b). Unless ordered
             otherwise, a judicial lien or security interest securing a clam listedbelow will be avoidedto the extentthat it
             impairs such exemptions upon entry ofthe order confirmingthe plan. The amount ofthejudicial lien or
             security interestthat is avoidedwill be treated as an unsecuredclaim m Section(C)(7) to the extent allowed.
             The amount, if any, ofthejudicial lien or security interest that is not avoided will be paid in full as a secured
             claim underthe plan. See Code § 522(f) andBankruptcyRule 4003(d). Ifmore than one lien is to be avoided,
             providethe informationseparatelyfor eachlien. All informationfor the avoidanceofthe lien(s) must be
             provided.


            Information re ardin 'udicial lien or         Information re ardin calculation of lien avoidance and treatment
                       secun     interest                                   ofremainin secured claim




     (6) Priority, UnsecuredClaims, Other Than Debtor's Attorney Fees.

         D None. If "None" is checked, the rest of Section (C)(6) is not to be completed.

             All allowed claims entitled to priority treatment under Code § 507 shall be paid in full, pro rata:

         (a) Unsecured Domestic Support Obligations. The Debtor shall remam current on such obligations that come due
             after filing the petition. Unpaid obligations before the petition date are to be cured in the plan payments. The
             amount to be paid will be adjusted to the creditor's allowed claim amount, through the claim process. Ifthe
             holder ofa domestic support obligation disagrees with the treatment proposed in this Plan, the holder must file
             a timely objection.

                               Creditor                                             Estimated Arreara e




        (b) Otherunsecuredpriority claims.

                                                                                                                   Estimated
                               Creditor                                    Type of Priority Debt
                                                                                                                    Amount




Local Form 2084-4 (12/17)                                Chapter 13 Plan                                                       Page?

   Case 2:19-bk-05377-MCW                   Doc 22 Filed 05/16/19 Entered 05/17/19 12:24:42                            Desc
                                            Main Document    Page 7 of 10
              D NonstandardProvisions. See Section(H).

      (7) Nonpriority, UnsecuredClaims. Allowedunsecured, nonpriority claims shall be paidpro rata the balance of
          payments, if any, under the Plan. The amount to be paid or actually paid may differ from the Plan Analysis,
          dependingon the Planconfirmationprocess andclaims allowance.

         D NonstandardProvisions. See Section(H).

 (D) Surrendered Pro crt .


     B None. If "None"is checked,the restofSection(D) is not to becompleted.

         Debtor surrenders the following property to the secured creditor. Upon confirmation ofthis Plan or except as
         otherwise ordered, bankruptcy stays are lifted as to the collateral to be surrendered. Any claim filed by such
         creditor shall receive no distribution until the creditor files a claim or an amended proof of clam that reflects any
         deficiencybalanceremainingon the claun. Shouldthe creditor fail to file an amendeddeficiencyclaim consistent
         with this provision, the Tmstee neednot make any distributionsto that creditor.


                              Entit                                             BriefDescri tionofPro e




 (E) Vesting. Except as stated in this paragraph, property ofthe estate shall vest in the Debtor upon confirmation ofthe
     Plan.

     a The following property shall vest in the Debtor upon Plan completion:

                                                    Brief Descri tionofPro e




     D NonstandardProvisions. See Section(H).

 (F) TaxReturns. Whilethe caseispendmg,theDebtorshallprovideto theTrusteea copyofanypost-petitiontaxreturn
     within 14daysafterfilingthereturnwiththetaxagency.TheDebtorhasfiledall taxreturns for all taxableperiods
     duringthe four-yearperiodendingon the petition date, except:


                                                        Unfiled Tax Returns




 (G) Fundin Shortfall. Debtor will cure any funding shortfall before the Plan is deemed completed.




LocalForm 2084-4(12/17)                                  Chapter 13 Plan                                                     Page8


   Case 2:19-bk-05377-MCW                  Doc 22 Filed 05/16/19 Entered 05/17/19 12:24:42                              Desc
                                           Main Document    Page 8 of 10
 (H) NonstandardProvisions. Any NonstandardProvisionincludedhereinmust not be inconsistentwiththe Code or Local
     Rules andmust identifythe provision ofthe Planbeingmodified,the proposedmodificationandthejustification for
     the modification.Any NonstandardProvisionplacedelsewherein this Plan is void. The Debtor submitsthe following
    provisions that vary from Section (C) of the Local Plan Form:

    E None. If "None" is checked, the rest of Section (H) is not to be completed.
    D Provide the detail required above.

                                                    Nonstandard Provisions

       [Statetheprovisions) withreference to relevantparagraphs)]




LocalForm2084-4(12/17)                                Chapter 13 Plan                                          Page 9


   Case 2:19-bk-05377-MCW               Doc 22 Filed 05/16/19 Entered 05/17/19 12:24:42                   Desc
                                        Main Document    Page 9 of 10
 (I) Plan Summar . Ifthere are discrepanciesbetweenthe Plan andthis PlanAnalysis, the provisions ofthe confirmedPlan
      control.


      (1) Tmstee's Compensation (10% of Total of Plan Payments to Trustee)...................................................... $
      (2) Administrative Expenses(§ (C)(2)) .................................................................................................................... $
      (3) LeasesandExecutoryContracts (§(C)(3)).........................................................................................................S
      (4)(a) ConduitMortgagePayments (§ (C)(4)(c))..................................................................................................... $
      (4)(b) ArrearageClaims SecuredSolely by Real Property (§ (C)(4)(c)).................................................................. $
      (5)(a) Clams Securedby PersonalProperty or CombinationofReal & Personal.
              Property (§ (C)(5)) - Unmodified.................................................................................................................... $
      (5)(b) Claims Securedby PersonalProperty or CombinationofReal & PersonalProperty (§ (C)(5)) - Modified... $
      (6) PriorityUnsecured Churns (§ (C)(6))..................................................................................................................$
      (7) UnsecuredNonpriorityClaims (§(c)(7))............................................................................................................S
      (8) Total ofPlanPaymentsto Tmstee....................................................................................................................... $              0

 (J) Section 1325 anal sis.

     (1) Best Interest of Creditors Test:

            (a) Value ofDebtor's interest in nonexemptproperty........................................................................................ $
            (b) Plus: Value ofproperty recoverable under avoidance powers..................................................................... $
            (c) Less: EstimatedChapter7 administrativeexpenses.................................................................................... $
            (d) Less: Amount payableto unsecured, priority creditors............................................................................... $
            (e) Equals: Estimatedamountpayableto unsecured,nonpriorityclaims ifDebtorfiledChapter7.................. $

     (2) Section 1325(b) Analysis:

            (a) Monthly DisposableIncome, Form B 122C-2 (if less than $0, then state $0................................................ $
            (b) Applicable Commitment Period..........................................................................................................................    x 60
            (c) Total ofLme (2)(a) amount x 60.................................................................................................................. $
     (3) EstimatedPaymentto Unsecured,Nonpriority Creditors UnderPlan............................................................... $                                        0


 Certificationby Debtor(s) andAttorney for Debtor(s): Nochangesweremadeto the ModelPlan, otherthan the possible
 inclusion of relevant NonstandardProvisions in Section (H).


 Dated-       C\^
                                        - .^f
                        -Ul^5 ^r <^
 f eb^or,
  xs:         ^C^UUUJL£> unj>                                                  Debtor

 Attorney for Debtor




LocalForm2084-4(12/17)                                                         Chapter 13 Plan                                                                           Page 10


   Case 2:19-bk-05377-MCW                                Doc 22 Filed 05/16/19 Entered 05/17/19 12:24:42                                                               Desc
                                                         Main Document   Page 10 of 10
